Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on September 22, 2022 has been fully considered and entered.


Claim Objections
The claims are objected to for the following reasons(s):
Regarding claim 10, amended base claim 1 now recites the fluorescent material is polyethylene naphthalate, while claim 10 lists other materials that the fluorescent material comprises, thus failing to further limit claim 1.  Claim 12 is similarly objected to.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1, 11 and 20, the new amendments to these independent claims now recite that the core includes a fluorescent material which is polyethylene naphthalate.  However, this is not described in the specification.  Paragraph 0024 discloses the core including a scintillator polymer, which can include a material selected from a group including polyethylene naphthalate.  Paragraph 0027 then states “the core can include a matrix of the scintillator material, and the fluorescent material can be dispersed within the matrix” implying that the fluorescent material is different from the scintillator material.  The other instances of “polyethylene naphthalate” in the specification are in the abstract, paragraph 0049, paragraph 0069 and original claims 2 and 12, which all state some variation of the core can include polyethylene naphthalate, but there is no mention that the fluorescent material is polyethylene naphthalate.  As such, the newly amended limitation is not supported by the disclosure and will be examined as “wherein the core comprises polyethylene naphthalate.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (5,420,959).
Regarding claims 1, 11 and 12, Walker discloses an optical light guide (8 in Fig. 1A), comprising a core (10) including a fluorescent material (see abstract) and a cladding layer (12) surrounding the core, wherein the fluorescent material is in a content of greater than 0.5 wt.% for a total weight of the core (column 6, lines 28-42), wherein the optical light guide comprises a refractive index difference between the core and the cladding layer, wherein an absolute value of the difference is at least 0.1 (column 3, lines 19-23).
Still regarding claims 1, 11 and 12, Walker discloses the core and claddings comprising polymer materials in the abstract.  Walker teaches the claimed invention except for the specific material of the core.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the core from polyethylene naphthalate in order to provide desired chemical and mechanical properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 3, Walker discloses the core and claddings comprising polymer materials in the abstract.  Walker teaches the claimed invention except for the specific material of the cladding.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to form the cladding from the claimed materials to provide desired chemical and mechanical properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 4 and 8, Walker discloses the fluorescent material is in a content of between 0.6 wt.% and 1.4 wt.% for a total weight of the core in column 6, lines 28-42.
Regarding claim 5, Walker discloses the optical light guide has at least one dimension of height, width, or diameter that is less than 40 microns in column 9, lines 1-4.
Regarding claim 6, Walker teaches the claimed invention except for specifically stating the power emission.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed emission in order to produce higher output, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Walker teaches the claimed invention except for the fluorescent material comprises a wavelength shifting material.  However, wavelength shifting material are ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use a wavelength shifting material for the purpose of outputting different colors and providing a wider visual range.
Regarding claim 9, Walker teaches the claimed invention except for specifically stating the thickness.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Walker teaches the claimed invention except for the specific fluorescent material.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to use any of the claimed fluorescent materials in order to impart the desired fluorescent properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 13-15, Walker discloses the core has a refractive index of at least 1.45 (column 4, lines 56-64), the cladding layer has a refractive index less than the refractive index of the core, wherein the cladding layer has a refractive index of at most 1.40 (column 3, lines 19-23 discloses the refractive index of the cladding being less than that of the core by a difference of 0.1 or more; therefore if the refractive index of the core was 1.45, the refractive index of the cladding could not be more than 1.40).
Regarding claim 16, Walker teaches the claimed invention except for the cladding comprising a fluoropolymer.  However, fluoropolymer claddings are ubiquitous in the art of optical devices and as such, one of ordinary skill in the art at the time the invention was made would have found it obvious to use a fluoropolymer comprising the claimed materials in order to provide desired chemical and mechanical properties and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 17, Walker teaches the claimed invention except for specifically stating the light trapping efficiency.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed light trapping efficiency in order to retain a larger amount of light, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (5,420,959) in view of Phillips (5,881,196).
Regarding claims 18-20, Walker teaches the claimed invention except for fixing the optical lightguide in an anti-counterfeiting paper.  Phillips discloses a security document such as an anti-counterfeiting paper (108 in Fig. 7) wherein an optical light guide (106) is embedded within, having a light-exiting end aligned with an edge of the security document, and a radiation-receiving end aligned with an opposite edge of the security document in Fig. 7 and column 7, lines 36-50.  Since both inventions relate to optical waveguides, one of ordinary skill in the art at the time of the invention would have found it obvious to embed a light guide within an anti-counterfeiting paper as disclosed by Phillips using the light guide of Walker for the purpose of providing efficient verification of the paper or document without requiring specialized machinery.

Response to Arguments
Applicant's arguments, see pages 4-7, with respect to claims 1, 11 and 20 have been considered but are moot in view of the 112 rejection for failing to comply with the written description requirement.  As stated above, the disclosure does not adequately describe and therefore support that the fluorescent material is polyethylene naphthalate.  There is only support for the core to include polyethylene naphthalate, which is how the claims will be examined.  However, polyethylene naphthalate is well-known and commonly used in optical fibers.  For example, JP 2013-167708 A discloses polyethylene naphthalate used for forming an optical waveguide core to enhance flexibility and toughness in the description of the fourth step of the manufacturing process.  AU 2008233689 A1 discloses an optical connecting member made of polyethylene naphthalate to provide properties of flexibility, toughness and transmissive ability in paragraphs 0030-0032.  Thus, one of ordinary skill would have been motivated to include polyethylene naphthalate in the core of an optical fiber and had a reasonable expectation of success to perform such a modification.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 9, 2022